Exhibit 99.1 ISILON SYSTEMSANNOUNCES 2009 SECONDQUARTER RESULTS SEATTLE, WA — July 30, 2009 — Isilon® Systems (NASDAQ: ISLN), the leader in scale-out NAS, today announced its financial results for the second quarter ended June 30, 2009.Revenue for the quarter was $29.0 million, up 8 percent sequentially compared with $26.9 million in the first quarter of 2009 and up 3 percent compared with $28.2 million in the second quarter of 2008. “Isilon’s solid second quarter revenue growth and close management of operating expenses have enabled us to continue our steady progress toward profitability,” said Sujal Patel, President and Chief Executive Officer, Isilon Systems. “Our strong gross margin in Q2 and improving EPS primarily reflect improvements in our supply chain and services management. They also reflect a growing awareness of the value that Isilon’s scale-out NAS platform is creating for customers. At a time when enterprise IT buyers are required to meet ever-growing business demands with shrinking capital and operating budgets, Isilon’s scale-out NAS solutions provide clear and compelling economic and business value.” Financial results for the second quarter of 2009 included the following: Gross margin for the second quarter of 2009 was 57.0%, compared with 40.3% in the first quarter of 2009 and 56.9% in the second quarter of 2008. Gross margin for the first quarter of 2009 was reduced by 14 percentage points due to a non-cash inventory write-down of $3.8 million. Net loss for the second quarter of 2009 was $3.7 million, or $0.06 per share, compared with net loss of $10.4 million, or $0.16 per share in the first quarter of 2009. Net loss in the second quarter of 2008 was $5.8 million, or $0.09 per share. Non-GAAP net loss for the second quarter was $2.0 million, or $0.03 per share, compared with non-GAAP net loss of $8.9 million, or $0.14 per share in the first quarter of 2009. Non-GAAP net loss in the second quarter of 2008 was $4.3 million, or $0.07 per share. GAAP and non-GAAP net loss for the first quarter of 2009 includes $3.8 million, or $0.06 per share, related to the non-cash inventory write-down. As of June 30, 2009, cash, cash equivalents and marketable securities were $75.5 million, compared with $76.3 million as of March 31, 2009 Conference Call Isilon management will host a conference call today at 2:00 p.m. PT (5:00 p.m. ET) to discuss Isilon's financial results for the second quarter of 2009. The conference call will be webcast on the Investor Relations section of Isilon's website at www.isilon.com/company where it will be archived. In addition, the live conference call will be accessible by telephone at 866-202-4683 or 617-213-8846, passcode 64524444. A replay of the call will be available by telephone approximately two hours after the call ends until 9:00 p.m. PT (12:00 midnight ET), August 6, 2009, at 888-286-8010 or 617-801-6888. The replay passcode is 10730994. About Isilon Systems Isilon Systems (NASDAQ: ISLN) is the proven market leader in scale-out NAS. Our clustered storage and data management solutions drive unique business and economic value for customers by maximizing the performance of their mission-critical applications, workflows and processes. Isilon enables enterprises and research organizations world-wide to manage large and rapidly growing amounts of file-based data in a highly scalable, easy-to-manage, and cost-effective way.Information about Isilon can be found at http://www.isilon.com. Use of Non-GAAP Financial Measures To supplement our consolidated financial statements prepared in accordance with GAAP, this press release includes non-GAAP gross margin, non-GAAP loss from operations, non-GAAP net loss, and non-GAAP loss per share. Isilon provides non-GAAP information to enhance investors’ overall understanding of the company’s current financial performance and the company’s prospects for the future and to aid in comparing current operating results with those of past periods. The company believes the non-GAAP measures provide useful information to management and investors by excluding certain items that may not be indicative of Isilon’s core operating results and business outlook. Non-GAAP gross margin, non-GAAP loss from operations, non-GAAP net loss, and non-GAAP loss per share exclude stock-based compensation expenses and restructuring charges. Isilon excludes stock-based compensation expenses from its non-GAAP measures primarily because they are non-cash expenses that Isilon does not believe reflect core operating results. Stock-based compensation expense is dependent on a number of factors over which management has limited control and is not a factor management utilizes in operating the business.
